United States Court of Appeals
          For the Eighth Circuit
      ___________________________

              No. 18-2952
      ___________________________

          United States of America

                    Plaintiff - Appellee

                      v.

            George Lamar Stigler

                Defendant - Appellant
      ___________________________

              No. 19-1504
      ___________________________

          United States of America

                    Plaintiff - Appellee

                      v.

            George Lamar Stigler

                 Defendant - Appellant
               ____________

  Appeals from United States District Court
for the Southern District of Iowa - Des Moines
                ____________
                               Submitted: June 6, 2019
                              Filed: September 11, 2019
                                    [Unpublished]
                                    ____________

Before LOKEN, WOLLMAN, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

      George Stigler challenges two conditions of supervised release: one that
prohibits him from contacting his fiancée without his probation officer’s approval
and another that requires him to participate in a domestic-violence-prevention
program. We affirm.

       While on supervised release following a federal conviction for distributing
heroin, Stigler was arrested on state charges of domestic-abuse assault after he
allegedly hit his fiancée in the face multiple times. In response, the district court1
imposed a new supervised-release condition prohibiting Stigler from contacting his
fiancée without prior approval from his probation officer. Within two weeks, Stigler
violated this condition at least eight times, which led the court to return him to prison
for five months and impose a new 28-month term of supervised release that included
the same restricted-contact condition as before. But the story does not end there.

       While Stigler’s appeal challenging the restricted-contact condition was
pending, he was released from prison and, within just two months, violated the terms
of release 21 times by leaving his home without permission. The district court once
again revoked supervised release, but this time it did not return him to prison.
Rather, it added a new 26-month term of supervised release that placed one more


      1
       The Honorable Rebecca Goodgame Ebinger, United States District Judge for
the Southern District of Iowa.
                                          -2-
condition on him: mandatory attendance at a domestic-violence-prevention program.
Stigler filed a second appeal, challenging the restricted-contact and domestic-
violence-program conditions. We consolidated the two appeals.

       Special supervised-release conditions like these are reviewed for an abuse of
discretion. United States v. Wilkins, 909 F.3d 915, 918 (8th Cir. 2018). A district
court has discretion to impose conditions that “are reasonably related to the
sentencing factors enumerated in 18 U.S.C. § 3553(a), involve no greater
deprivation of liberty than is reasonably necessary, and are consistent with the
Sentencing Commission’s pertinent policy statements.” Id. (citation omitted); see
18 U.S.C. § 3583(d). We have applied this standard even when a condition
potentially touches on a releasee’s constitutional rights. United States v.
Deatherage, 682 F.3d 755, 757–58 (8th Cir. 2012) (synthesizing “more than twenty”
of our opinions).

       Stigler’s primary argument is that imposing the restricted-contact condition
was an abuse of discretion because it violates his right to intimate association. In
justifying this special condition, the district court explained that it protects the
public, including Stigler’s fiancée, and deters him from committing future crimes,
both of which are sentencing factors that the court was entitled to consider. See 18
U.S.C. § 3583(d)(1); see also id. § 3553(a)(2)(B)–(C). Indeed, Stigler has a long
history of harassing and abusive conduct, including a 2014 conviction for harassing
an ex-girlfriend; over 250 violations of a state-court order forbidding contact with
his fiancée; numerous violations of the restricted-contact condition; and allegations
that he repeatedly hit his fiancée in the face. To be sure, Stigler denied ever
physically abusing his fiancée, but the totality of the evidence, even aside from the
allegations of physical abuse, more than justifies this condition.

       The restricted-contact condition also does not involve a greater deprivation of
liberty than is reasonably necessary. Even assuming that we must review the
condition “carefully” because it affects the exercise of Stigler’s First Amendment

                                         -3-
rights, Deatherage, 682 F.3d at 764, it still stands up to review. We have previously
held that a condition completely banning a defendant who had “a very serious
problem with aggression” from contacting his wife was reasonably necessary.
Wilkins, 909 F.3d at 918. So it stands to reason that a less burdensome condition
that merely limits contact—instead of forbidding it altogether—with a fiancée rather
than a spouse would also be reasonably necessary, particularly given the array of
harassing behavior in this case.

        The domestic-violence-program condition presents an even easier call. It is
“reasonably related to [Stigler’s] history” of abusive behavior and involves a lesser
deprivation on his liberty than the restricted-contact condition. United States v.
Moore, 860 F.3d 1076, 1078–79 (8th Cir. 2017) (upholding a supervised-release
condition that required the defendant to attend a “treatment program for anger
control/domestic violence” based on an earlier conviction for threatening an ex-
girlfriend).

      We accordingly affirm the judgments of the district court.
                     ______________________________




                                         -4-